DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 3 recite the limitation “the stacker has a first mode that makes the medium stacking portion moveable”.  This limitation does not appear to be supported by the original disclosure and is therefore considered new matter.  Specifically, the specification defines the medium stacking portion as element (35, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 10, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muro US 2018/0050536 A1 (hereinafter “Muro”).
Regarding claim 1, Muro discloses a stacker comprising: 
a medium stacking portion (6, shown in FIGS. 1-3) receiving and stacking a medium processed and discharged by a processing unit (recording apparatus); 
a medium butting portion (12) aligning the medium by contacting a leading end of the medium; 
a paddle (7) including a feeding portion (7) and being for transporting the medium received by the medium stacking portion in a direction toward the medium butting portion by rotating, wherein 

in the first mode, the paddle stops in a state in which the feeding portion does not contact the medium (capable, see FIG. 3C) on the medium stacking portion, and
in the second mode, the paddle stops in a state in which the feeding portion comes into contact with the medium on the medium stacking portion and is deformed (FIG. 3A), and
when one medium is discharged, the paddle stops in the second mode (structure is capable of performing the recited functional language).
	Regarding claim 3, Muro discloses a stacker comprising: 
a medium stacking portion (6) receiving and stacking a medium transported in a second transport direction (left direction in FIG. 1 or FIG. 3) which is a direction opposite to a first transport direction (right direction) after being transported in the first transport direction (medium is capable of being transported in first and second directions by sheet discharge roller 5 in FIG. 1, and also transported in the first direction by return path D in FIG. 1); 
a medium butting portion (12) aligning the medium by contacting a leading end of the medium; 
a paddle (7) including a feeding portion (7) and being for transporting the medium received by the medium stacking portion in a direction toward the medium butting portion by rotating, wherein 
the stacker has a first mode and a second mode that prevents the medium on the medium stacking portion from sliding, 

in the second mode, the paddle stops in a state in which the feeding portion comes into contact with the medium on the medium stacking portion and is deformed (FIG. 3A), and
when one medium is discharged, the paddle stops in the second mode (structure is capable of performing the recited functional language).
	Regarding claim 5, wherein the paddle resumes to rotate as the transport direction of the one medium is switched from the first transport direction to the second transport direction (see note below).
	Note:  Muro teaches a device (see FIG. 1) that is capable of resuming rotation of a paddle (7), when a medium being fed by reverse path (D) rollers in a first transport direction is switched to a second direction (left direction) by roller 4a in FIG. 1. 
Regarding claim 10, a stop position of the paddle changes according to a total thickness (capable, see also FIGS. 3A-3D showing thickness of stack increasing and therefore stop may occur at a higher position) of the media stacked in the medium stacking portion.
Regarding claim 11, wherein the paddle stops earlier as the total thickness of the media stacked on the medium stacking portion is thicker (capable, see also FIGS. 3A-3D showing thickness of stack increasing and therefore stop may occur at an earlier position).
	

	Regarding claim 14, a medium processing device (recording apparatus of FIG. 1) comprising: the stacker according to claim 3; and a transport mechanism (5 and all of the feed rollers in the recording apparatus, capable of feeding a medium in the first and second transport direction) transporting the medium in a first transport direction and a second transport direction opposite to the first transport direction and discharging the medium to the stacker.
	Regarding claim 15, wherein the stacker has a plurality of paddles (7, refer to FIG. 2).
Claim(s) 1, 3, 5, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2017/0233214 A1 (hereinafter “Kim”).
Regarding claim 1, Kim discloses a stacker (10) comprising: 
a medium stacking portion (51) receiving and stacking a medium processed and discharged by a processing unit (image forming apparatus); 
a medium butting portion (60) aligning the medium by contacting a leading end of the medium; 
a paddle (main paddle 30, comprising first main paddle 31 and a second main paddle 35, shown in FIG. 7A) including a feeding portion (7) and being for transporting the medium received by the medium stacking portion in a direction toward the medium butting portion by rotating, wherein 

in the first mode, the paddle stops in a state in which the feeding portion does not contact the medium (separated state, capable) on the medium stacking portion, 
in the second mode, the paddle stops in a state in which the feeding portion comes into contact (capable) with the medium on the medium stacking portion and is deformed (see note below), and 
when one medium is discharged, the paddle stops in the second mode.
Note:  The paddle (30) of Kim is capable of performing the functional limitation claimed.
	Regarding claim 3, Kim discloses a stacker (10) comprising: 
a medium stacking portion (51) receiving and stacking a medium transported in a second transport direction (left direction in FIG. 6) which is a direction opposite to a first transport direction (right direction) after being transported in the first transport direction (medium is capable of being transported in first and second directions by image forming apparatus, which connected to post-processing apparatus 10 in FIG. 1); 
a medium butting portion (60) aligning the medium by contacting a leading end of the medium; 
a paddle (main paddle 30, comprising first main paddle 31 and a second main paddle 35, shown in FIG. 7A) including a feeding portion (31) and being for transporting the medium received by the medium stacking portion in a direction toward the medium butting portion by rotating, wherein 

in the first mode, the paddle stops in a state in which the feeding portion does not contact the medium (capable) on the medium stacking portion,
in the second mode, the paddle stops in a state in which the feeding portion comes into contact with the medium on the medium stacking portion and is deformed (see note below), and
when one medium is discharged, the paddle stops in the second mode.
Note:  The paddle (30) of Kim is capable of performing the functional limitations (stopping paddle 31 as claimed).
	Regarding claim 5, wherein the paddle resumes to rotate as the transport direction of the one medium is switched from the first transport direction to the second transport direction (see note below).
	Note:  Kim teaches a device (see FIG. 1) that is capable of resuming rotation of a paddle (30), when a medium being fed by image forming apparatus in a first transport direction is switched to a second direction left direction in FIG. 1. 
	Regarding claim 8, wherein the feeding portion includes a first feeding portion (35, FIG. 7A) in which a static friction coefficient of a portion in contact with the medium is a first static friction coefficient, and a second feeding portion (31, FIG. 7A) in which a static friction coefficient of a portion in contact with the medium is second static friction coefficient (para. [0064]) that is larger than the first static friction coefficient, and the paddle stops (capable) in a state in which the second feeding portion comes into contact with the medium on the medium stacking portion and is deformed.

Regarding claim 9, wherein the feed portion includes a first feeding portion (35) and a second feeding portion (31) having a friction force with the medium that is different from that of the first feeding portion (para. [0064]), the paddle performs one rotation operation each time the medium is stacked on the medium stacking portion, and the second feeding portion contacts the medium on the medium stacking portion at the end of the one rotation operation (structure is capable of performing the recited functional language).
Regarding claim 10, a stop position of the paddle changes according to a total thickness (capable, see FIG. 6 showing thickness of stack increasing and therefore stop may occur at a higher position) of the media stacked in the medium stacking portion.
Regarding claim 11, wherein the paddle stops earlier as the total thickness of the media stacked on the medium stacking portion is thicker (capable, see also FIG. 6 showing thickness of stack increasing and therefore stop may occur at an earlier position).
	Regarding claim 12, wherein the feeding portion of one paddle (31’ and 37’) includes a first feeding portion (37’) and a plurality of second feeding portions (34’, 33’) whose friction force with the medium is different from that of the first feeding portion, 
the paddle stops in a state in which a plurality of second feeding portions come into contact with the medium on the medium stacking portion and are deformed (capable).
	Regarding claim 13, a medium processing device (image forming apparatus of FIG. 1) comprising: the stacker according to claim 1; and a transport mechanism (all of 
	Regarding claim 14, a medium processing device (image forming apparatus of FIG. 1) comprising: the stacker according to claim 3; and a transport mechanism (all of the feed rollers in the image forming apparatus, capable of feeding a medium in the first and second transport direction) transporting the medium in a first transport direction and a second transport direction opposite to the first transport direction and discharging the medium to the stacker.
	Regarding claim 15, wherein the stacker has a plurality of paddles (refer to FIG. 7A showing a plurality of paddles, shows first paddle 31’ and 35’, and second paddle 31’’ and 35’’).
Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. 
Applicant amended claims 1 and 3 to “further clarify the claimed first and second modes and the operation of the paddle in these modes.”  As best understood, Applicant’s only argument is that “none of the cited references teach or suggest the elements added to amended independent claims 1 and 3.”
In response, as pointed out in the previous office action the references of Muro and Kim disclose all of limitations of independent claims 1 and 3.  The structure of each reference is capable of performing the functional language as claimed (both references teach a paddle and the paddle is capable of stopping in a deformed state in contact with the medium on the medium stacking portion and a state not in contact with a medium as .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656